Consent of Independent Registered Public Accounting Firm The Board of Directors and Shareholder Nationwide Life Insurance Company: We consent to the use of our reports with respect to Nationwide Variable Account-II dated March 13, 2012 and Nationwide Life Insurance Company and subsidiaries dated March 1, 2012, included herein, and to the reference to our firm under the heading “Independent Registered Public Accounting Firm” in the Statement of Additional Information (FileNo.333-104510) on Form N-4. /s/ KPMG LLP Columbus, Ohio April 16, 2012
